Exhibit 10.1 LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT dated as of June 27, 2009 (this "Agreement"), is executed among EQUITY TRUST COMPANY, a South Dakota corporation ("ETC"), which has its chief executive office located at 225 Burns Road, Elyria, Ohio 44035, STERLING ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company ("SAS"; ETC and SAS each a "Co-Borrower"and collectively, the "Co-Borrowers"), which has its chief executive office located at 7901 Fish Pond Road, Waco, Texas 76710, EQUITY ADMINISTRATIVE SERVICES, INC., an Ohio corporation (the "Guarantor"), which has its chief executive office located at 225 Burns Road, Elyria, Ohio 44035 and STERLING TRUST COMPANY, a Texas trust company (the "Lender"), whose address is 700 17th Street, Denver Colorado 80202. R E C I T A L S: A.Pursuant to the Acquisition Documents (as hereinafter defined), the Co-Borrowers are acquiring substantially all of the assets of and operations of the Lender. B.In connection therewith and in order to finance a portion of the purchase price for the Acquisition, the Co-Borrowers, and the Guarantor desire to enter into this Agreement with the Lender and (as applicable) to execute the Note and other Loan Documents to and in favor of the Lender. C.Pursuant to the Co-Borrowers' request, the Lender is willing to extend such financial accommodations to the Co-Borrowers under the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises, and the mutual covenants and agreements set forth herein, the parties hereto agree as follows: A G R E E M E N T S: Section 1.DEFINITIONS. 1.1Defined Terms.For the purposes of this Agreement, the following capitalized words and phrases shall have the meanings set forth below. "Acquired Business" shall mean the business of providing custody and administrative services for self-directed individual retirement accounts and qualified business retirement plans acquired pursuant to the Asset Purchase Agreement. "Acquisition" shall mean the acquisition by the Co-Borrowers of the Acquired Business from the Lender. "Acquisition Documents" shall mean (a)the Asset Purchase Agreement, including all schedules and exhibits thereto, and (b)each of the executory agreements entered into in connection with the Acquisition. "Affiliate" of any Person shall mean (a)any other Person which, directly or indirectly, controls or is controlled by or is under common control with such Person, (b)any officer or director of such Person, and (c)with respect to the Lender, any entity administered or managed by the Lender, or an Affiliate or investment advisor thereof and which is engaged in making, purchasing, holding, investing in, servicing or otherwise dealing with commercial loans.A Person shall be deemed to be "controlled by" any other Person if such Person possesses, directly or indirectly, power to direct or cause the direction of LOAN AND
